Wilson, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the parties herein:
IT IS HEREBY STIPULATED by the undersigned, subject to the approval of the Court, that this stipulation is limited to the items of merchandise identified below and consisting of wool articles.
That said merchandise is dutiable under section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956.
That wherever the following items appear in any of the above mentioned reappraisements the value is as follows in Austrian currency:
Item No. Value
2273 200 Shillings
2172 173
2271 189
That the cases involved herein may be deemed submitted upon this stipulation.
On the agreed facts, I find and hold that export value, as defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for the determination of the value of the merchandise here involved, and that such value in the above-mentioned reappraisements for the involved items is as follows:
Value Item No.
200 Shillings 2273
173 “ 2172
189 2271
in Austrian currency.
Judgment will be rendered accordingly.